Opinion issued February 17, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00934-CV
———————————
Nine hundred and seventy-six dollars U.S. Currency and a 2005 Black
Cadillac CTS (Chazz McKinney), Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 10th District Court 
Galveston County, Texas

Trial Court Case No. 09CV0383
 

 
MEMORANDUM OPINION
On November 22, 2010, appellant, Chazz McKinney, filed a
motion to dismiss this appeal.  The
motion complies with the Texas Rules of Appellate Procedure. See Tex.
R. App. P. 42.1(1).  
          We have not yet issued a
decision.  Accordingly, we grant the
motion and dismiss the appeal.
          We dismiss any pending motions as
moot.
          We direct the Clerk of this Court to
issue the mandate within 10 days.  Tex. R. App. P. 18.1.  
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.